PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
XARPIE Labs LLP
Application No. 17/571,437
Filed: 7 Jan 2022
For: INTERCHANGEABLE RIFLE SCOPE DEVICES FOR DISPLAYING VIRTUAL SHOOTING TARGETS THEREON
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed January 7, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED WITHOUT PREJUDICE.

The USPTO is precluded from addressing this communication on the merits as the communication is not properly signed in accordance with 37 C.F.R. § 1.33(b) which states: 

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:  (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The instant communication is not signed pursuant to 37 C.F.R. §§ 1.33(b)(1) or 1.33(b)(2) as the petition is not signed by a registered patent practitioner. Accordingly, a decision on the merits of the petition is not forthcoming. Please be advised that any request for consideration of this matter must be accompanied by a properly signed petition.

The following advisals are provided as a courtesy:

This petition is said to concern an Indian patent application filed on October 7, 2020.

The relevant facts are as follows:

Xarpie Labs LLP, applicant herein.
Co-inventor Matt Rooks states that the Indian application was filed prior to a U.S. foreign filing license being obtained.
Matt Rooks believed that he had “no obligation to fulfill the requirements stipulated by 35 U.S.C. 184, before the United States Patent and Trademark Office (USPTO),” as he had assigned his rights and interest in the proscribed foreign filing to Xarpie Labs LLP.
 
Pursuant to 35 U.S.C. 1.84(a):

Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181.

A grantable petition pursuant to 37 C.F.R. § 5.25(a) must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) containing:
(i)	An averment that the subject matter in question was not under a secrecy order at the time it was filed broad, and that it is not currently under a secrecy order,
(ii)	A showing that the license has been diligently sought after discovery of  the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under 37 CFR 5.11 first having been obtained; and,
The required fee (37 CFR 1.17(g)).

Per 37 C.F.R. § 5.25(a)(1), a properly executed petition and Verified Statements identifying the foreign countries in which the unlicensed patent application material was filed are required.

Per 37 C.F.R. § 5.25(a)(2), a properly executed petition and Verified Statements setting forth the dates on which the material was filed in each country are required.

Per requirement 37 C.F.R. §5.25(a)(3)(i), a properly executed petition and Verified Statements averring that the subject matter in question was not under a secrecy order at the time it was filed broad, and that it is not currently under a secrecy order are required.

Per 37 C.F.R. § 5.25(a)(3)(ii), a properly executed petition and Verified Statements showing that the license has been diligently sought after discovery of  the proscribed foreign filing are required. Any request for further consideration of this matter must include a Verified Statement(s) from someone with firsthand knowledge concerning the discovery. The Verified Statement(s) should detail when and how the discovery was made as well as detail when and what action commenced thereafter to seek the retroactive foreign filing license. The petition and Verified Statements must be accompanied by documentary evidence of the facts contained therein. A determination that the retroactive foreign filing license has been diligently sought cannot be made wherein the petition and accompanying Verified Statements do not identify the individual(s) who authorized the filing of the proscribed foreign filing or provide a Verified Statement from such individual(s).

Any request for reconsideration of this matter must establish the petition for retroactive foreign filing license has been diligently sought that upon discovery that the proscribed foreign filing was made without the required U.S. foreign filing license.

Per 37 C.F.R. § 5.25(a)(3)(iii), a properly executed petition and Verified Statements explaining why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained are required. The petition must provide an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained. Per 37 C.F.R. § 5.25(b), the explanation “must include a showing of facts rather than a mere allegation of action through error.” The showing of facts as to the nature of the error should “… be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” 

Additionally, 37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.” Therefore, per 37 C.F.R. § 5.25(b), “[t]he showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”  

Accordingly, Verified Statement(s) from the individual(s) who authorized the proscribed foreign filing must discuss their role in the events that led up to the proscribed foreign filing. The Verified Statement(s) must indicate if the signer(s) was aware that the inventive concept involved U.S.-based inventors and whether they were aware of U.S. foreign filing license requirements. There is an expectation that, at minimal, Verified Statements will be made available to the Office from the foreign counsel responsible for the proscribed foreign and the Xarpie Labs LLP official(s) who authorized filing of the proscribed foreign filing without the required U.S. foreign filing license having been first obtained.

The Verified Statement(s) from foreign counsel and the Xarpie Labs LLP official(s) must explain why the material was filed abroad through error without the required license under 37 CFR 5.11 first having been obtained and should discuss their individual roles in the error which led to the disclosure of this information via the foreign filing prior to securing a U.S. foreign filing license. Such Verified Statements must address why the proscribed foreign filing was made without the required U.S. foreign filing license having first been obtained, whether the individuals responsible for filing the proscribed foreign filing were aware of U.S. foreign filing license requirements, and when these individuals became aware that the proscribed foreign filing was made without the required U.S. foreign filing license. 

The Verified Statement(s) must indicate whether the signer(s) was aware of the requirements of 35 U.S.C. 184 and 37 C.F.R. § 5.11(a) at the time of their involvement in the proscribed foreign filing and indicate whether discussions concerning U.S. foreign filing license requirements were held with foreign counsel, U.S. patent counsel, and/or the U.S. inventors prior to or after the filing of the proscribed foreign filing.

Additionally, the Verified Statement(s) should address what procedures and/or checks were maintained by foreign counsel and Xarpie Labs LLP officials when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. 184 and 37 C.F.R. § 5.11(a). To the extent that procedures/checks of this nature were maintained, when were they instituted and why was the procedure not followed in this instance?

As set forth at 37 C.F.R. § 5.25(b), “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” Documentary evidence in support of the facts set forth in the Verified Statements is required. Further, copies of instructions regarding the proscribed filing, to the extent that instructions were reduced to writing, must be provided to the Office.

The Office acknowledges receipt of the petition fee required per 37 C.F.R. § 5.25(a)(4).

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED. A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. § 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. 704.

Any verified statement (notarized oath) or declaration (including reference to 18 U.S.C. 1001) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

The renewed petition, utilizing document code RETR.LICENSE, may be submitted as follows:

Via Mail:			Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA, 22313-1450	

Via Hand-Delivery:		Customer Window
Randolph Building 401 Dulany Street
Alexandria, VA 22314

Via Central Facsimile:	(571) 273-8300

Via EFS-Web:			https://www.uspto.gov/patents/apply

Telephone inquiries regarding this decision should be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions